Citation Nr: 0504102	
Decision Date: 02/15/05    Archive Date: 02/22/05

DOCKET NO.  98-18 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in No. Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for nicotine 
dependence.

2.  Entitlement to service connection for a lung disorder, 
including emphysema claimed as due to nicotine dependence.

3.  Entitlement to service connection for a left foot 
disorder.

4.  Entitlement to service connection for a low back 
disorder.

5.  Entitlement to a compensable evaluation for the residuals 
of a left leg laceration.


REPRESENTATION

Appellant represented by:	Clark Evans, Attorney


ATTORNEY FOR THE BOARD

T. L.  Konya, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1964 to May 1967.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 1998 decision by the RO in Little Rock, 
Arkansas, which confirmed and continued a noncompensable 
disability rating for the veteran's left leg laceration and 
denied service connection for nicotine dependence, a lung 
disorder, including emphysema claimed as due to nicotine 
dependence, and a left foot disorder.  This case is also on 
appeal from a February 1999 decision which denied service 
connection for a low back disorder.

The Board entered a decision on September 25, 2000, which 
denied the veteran's claim for service connection for 
nicotine dependence, emphysema, a left foot disorder, and 
denied a compensable rating for service-connected residuals 
of a laceration of the left leg and found that entitlement to 
service connection for a low back disorder was well grounded.  
The veteran appealed to the United States Court of Appeals 
for Veterans Claims (Court) and in May 2001, the Court 
ordered that the September 25, 2000, Board decision be 
vacated and the matter remanded for readjudication.

In June 2002, the Board ordered further development and the 
case was sent to the Board's Evidence Development Unit (EDU), 
to undertake the requested development.  In October 2003, the 
Board remanded the veteran's claim to the RO for further 
evidentiary development.  The case was subsequently returned 
to the Board.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  There is no competent medical evidence of a current 
medical diagnosis of nicotine dependence, emphysema, or any 
other tobacco related lung disorder.

3.  During service, the veteran was treated for numbness in 
his left foot, which was acute and transitory and resolved 
without residual disability.

4.  A left foot disorder is not a disorder of service origin 
or attributable to any incident therein. 

5.  During service, the veteran was treated for back pain, 
which was acute and transitory and resolved without residual 
disability.

6.  A back disorder is not a disorder of service origin or 
attributable to any incident therein.

7.  Residuals of a left leg laceration are manifested by a 
moderately hyperpigmented scar measuring 17/8 inch by 3/4 inch.


CONCLUSION OF LAW

1.  Service connection for nicotine dependence is not 
established.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. § 3.303 (2004).

2.  Service connection for a lung disorder due to tobacco use 
in service is not established.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. § 3.303 (2004); VAOPGCPREC 2-93; 
VAOPGCPREC 19-97.

3.  A left foot disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2004).

4.  A low back disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2004).

5.  The criteria for a compensable disability rating for the 
service-connected residuals of a laceration of the left leg 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. 38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802, 7803, 
7804, 7805 (2002) (2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).

The VCAA and its implementing regulations, provide that upon 
the submission of a substantially complete application for 
benefits, VA will notify a claimant of the information and 
evidence needed to substantiate a claim, and of what evidence 
will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  As part of this duty, VA will advise claimants 
to submit relevant evidence in their possession.  38 C.F.R. 
§ 3.159(b).  The VCAA and implementing regulations also 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

In Pelegrini v. Principi, 18 Vet.App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) essentially held that VA must provide 
notice "upon receipt" and "when" a substantially complete 
application for benefits is received.  This mandates that 
notice precede an initial unfavorable AOJ (agency of original 
jurisdiction) decision on a service-connection claim.  The 
Court also specifically recognized that where the notice was 
not mandated at the time of the initial AOJ decision, as is 
the situation in the veteran's case, the AOJ did not err in 
not providing such notice specifically complying with section 
5103(a)/§ 3.159 because an initial AOJ adjudication had 
already occurred.  For the reasons enumerated below, there is 
no indication that there is any prejudice to the veteran by 
the order of the events in this case.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  Any error in the sequence of events 
is not shown to have any effect on the case, or to cause 
injury to the veteran.  As such, the Board concludes that any 
such error is harmless, and does not prohibit consideration 
of this matter on the merits.  See ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998); Miles v. Mississippi 
Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  

 In any event, the veteran in this case was not prejudiced by 
the delayed notice.  If he submitted additional evidence 
substantiating his claim, he would have received the same 
benefit as if he submitted the evidence prior to initial 
adjudication.  

The Board finds that the RO has satisfied the notification 
requirements of the VCAA in this case.  By virtue of the 
October 1998 and March 1999 statements of the case and 
November 1998, October 1999, August 2004 supplemental 
statements of the case, and January 1998, February 1998, 
October 2002 and December 2003, correspondence from the RO, 
the veteran has been given notice of the evidence necessary 
to substantiate his claim on appeal.

In particular, the Board notes evidence development letters 
dated in October 2002 and December 2003, in which the veteran 
was advised of the type of evidence necessary to substantiate 
his claim.  In both letters, the veteran was advised of his 
and VA's responsibilities under the VCAA, including what 
evidence should be provided by the veteran and what evidence 
should be provided by VA.  

There is no identified relevant evidence that has not been 
accounted for and the veteran and his representative have 
been given the opportunity to submit written argument.  

II.  Laws and Regulations
Service Connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Generally, service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

With respect to disorders claimed related to tobacco use, 
direct service connection of a disability may be established 
if the evidence demonstrates that injury or disease resulted 
from tobacco use in line of duty in the active military, 
naval, or air service.   VAOPGCPREC 2-93.  See 38 U.S.C.A. § 
7104(c) (precedent opinions from VA's Office of General 
Counsel are binding on the Board).  That is, service 
connection may be established for any disability allegedly 
related to tobacco use, even if diagnosed after service, if 
the evidence demonstrates that the disability resulted from 
the in-service use of tobacco, considering the possible 
effect of smoking before or after service.  (Explanation of 
VAOPGCPREC 2-93 dated January 1993).   It is insufficient to 
show only that a veteran smoked in service and has a disease 
related to tobacco use.  Id.  Secondary service connection 
for a disorder claimed attributable to tobacco use subsequent 
to military service can be established on the basis that such 
tobacco use resulted from nicotine dependence arising in 
service.   VAOPGCPREC 19-97.  See 38 C.F.R. § 3.310(a) (a 
disability is service connected if it is proximately due to 
or the result of a service-connected disease or injury).

For claims filed after June 9, 1998, the law prohibits 
service connection of a death or disability on the basis that 
it resulted from an injury or disease attributable to the use 
of tobacco products by a veteran during active duty service.  
38 U.S.C.A. § 1103 (West 2002).  In this case, the RO 
received the veteran's claim for service connection for 
tobacco-related disability in January 1998.  The Board is 
therefore not prohibited from considering the veteran's 
claims. 	

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b).


1.	Service Connection for Nicotine Dependence and a Lung 
Disorder,
Including Emphysema, Due to Tobacco Use in Service

Factual Background

In December 1997, the veteran submitted a photocopy of a 
newspaper article entitled "VA approves benefits for tobacco 
claims."  In an accompanying letter, the veteran requested a 
claim form so he could file a claim pertaining to obtaining 
residual benefits for disabled smokers.  In January 1998 the 
veteran submitted VA Form 21-526 which claimed service 
connection for smoking and smoke related illness.  He 
indicated that his smoking addiction started in the Army in 
July 1964 and stated that smoking had caused deterioration of 
his lungs as well as labored breathing.   However, on this 
form item number 20 specifically asked the veteran to provide 
information about his medical treatment for the medical 
conditions which he claimed service connection for.  In 
response to this, the veteran indicated that he had never 
been treated for smoking or a smoke related illness.  In an 
October 2002, statement the veteran indicated that regardless 
of whether there was a pulmonary/emphysema disorder, he 
became addicted to nicotine in service and should be thus 
compensated.

In a lay statement from the veteran's mother, dated December 
1997, she indicated that her son began smoking when he 
entered the service.
 
The veteran's service medical records include no complaints 
of, or medical diagnosis of nicotine dependence, emphysema, 
or any other tobacco related lung disorder.  There were 
indications that the veteran was treated on numerous 
occasions during service for respiratory disorders variously 
diagnosed as colds, upper respiratory infections, and 
bronchitis.  With treatment, these appeared to resolve.  The 
veteran's Report of Medical History obtained at noted that 
the veteran had frequent colds in the winter.  However, on 
separation physical examination, the veteran's lungs and 
chest were normal, with no abnormalities noted by the 
examining physician.  A chest X-ray, taken in conjunction 
with the separation physical examination, was normal.

In February 1979, the veteran was hospitalized at a VA 
Medical Center.  During his stay, it was discovered that he 
had pulmonary tuberculosis.  A treatment plan was initiated.

Subsequent to 1979, there are no records indicating the 
presence of a lung disorder, including emphysema, whether due 
to service, nicotine dependence, or otherwise.

Analysis

Generally, service connection is granted for a disability 
resulting from an injury suffered or disease contracted while 
in active duty or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty.  See 38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2003).  
Service connection is also warranted where the evidence shows 
that a disability is proximately due or the result of an 
already service-connected disability.  See 38 C.F.R. § 
3.310(a) (2003); Allen v. Brown, 7 Vet. App. 439 (1995).

In order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in- 
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in- 
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

In addition, for claims filed prior to June 9, 1998, service 
connection may be granted for a disability if injury or 
disease resulted from tobacco use while in active military 
service.  See VAOPGCPREC 2-93; 58 Fed. Reg. 42756 (1993).  In 
VAOPGCPREC 2-93, the VA General Counsel held that: (1) a 
determination of whether nicotine dependence could be 
considered a disease or injury for disability compensation 
was an adjudicative matter to be made based on accepted 
medical principles; and (2) service connection could be 
established for a disability or death if the evidence 
established that the underlying disease or injury was caused 
by tobacco use during service. 

In VAOPGCPREC 19-97; 62 Fed. Reg. 37954 (1997), the VA 
General Counsel indicated that two medical questions arise in 
cases where secondary service connection for a tobacco- 
related disability is sought: (1) whether the veteran 
acquired a dependence on nicotine during service; and (2) was 
the nicotine dependence which arose during service considered 
the proximate cause of disability occurring after service.  
With regard to the first question, the determination of 
whether the veteran is dependent upon nicotine is a medical 
issue. If it is determined that, as a result of nicotine 
dependence acquired in service, a veteran continued to use 
tobacco products following service, it must then be 
determined whether the post-service usage of tobacco products 
was the proximate cause of the disability upon which occurred 
after service.  A supervening cause of the disability or 
death would sever the causal connection to the onset of 
nicotine dependence in service.

In summary, for claims alleging secondary service connection 
for a current disease on the basis of nicotine dependence 
acquired in service, the claimant must provide medical 
evidence of a current disability, medical evidence that 
nicotine dependence arose in service, and medical evidence of 
a relationship between the current disability and the 
nicotine dependence.  VAOPGCPREC 19-97 also states that while 
38 C.F.R. § 3.310 provides for "secondary service 
connection", if a claimant could establish that a disease or 
injury resulting in disability was a direct result of tobacco 
use during service (e.g., damage done to a veteran's lungs by 
in-service smoking gave rise to, for example lung cancer) 
that service connection may be established without reference 
to section 3.310(a).  

In the present case, the veteran was treated on numerous 
occasions in service for variously diagnosed respiratory 
infections.  With treatment, these resolved.  

The pertinent post-service medical evidence consists of a VA 
Medical Center discharge including the diagnosis of pulmonary 
tuberculosis.  This, however, was not associated with any 
nicotine dependence.

Thus, the first medical evidence of any respiratory pathology 
is dated no earlier than 1979. Subsequently dated medical 
evidence shows no treatment whatsoever for pulmonary 
pathology of any kind.  The first medical evidence of 
pulmonary tuberculosis comes at least 12 years after 
separation from service, and this lengthy period without 
evidence of any treatment for a pulmonary disorder, including 
emphysema, is evidence that there has not been a continuity 
of symptomatology, and it weighs heavily against the claim. 
See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  In 
addition, the claims file does not contain medical evidence 
indicating that the veteran has nicotine dependence, 
emphysema, or any other respiratory disorder, that is related 
to his service, or that there is a causal connection between 
nicotine dependence and a pulmonary disorder, including 
claimed emphysema. Accordingly, the Board finds that the 
preponderance of the evidence is against the claim, and that 
it must be denied. See 38 C.F.R. § 3.303.

The veteran and his mother have offered statements to the 
effect that he began smoking in service and smoked throughout 
his period of active duty.  The Board does not doubt the 
sincerity of the veteran's belief that he does, in fact, 
suffer from a lung disorder, to include emphysema, which he 
incurred in service.  Although the veteran is competent to 
describe his in-service activities, the Board emphasizes that 
service medical records fail to disclose any evidence of or 
reference to tobacco use.  

As a layman without the appropriate medical training and 
expertise, the veteran  simply is not competent to provide a 
probative opinion on a medical matter, to include the 
diagnosis of a specific disability or opinion as to the 
origins of a specific disability.  See Bostain v. West, 11 
Vet. App. 124, 127 (1998), citing Espiritu, 2 Vet. App. 492 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997). 

Thus, the Board finds that the preponderance of the evidence 
is against service connection for nicotine dependence and 
service connection for a lung disorder, to include emphysema, 
as due to tobacco use in service. 38 U.S.C.A. § 5107(b).


2.  Service connection for a Left Foot Disorder

Factual Background

The veteran claims entitlement to service connection for a 
left foot disorder.   The veteran's October 1998 substantive 
appeal, VA Form 9, best stated his claim.   He claimed that 
he had a ganglion cyst on his left foot and that he developed 
it during service.  He claims that he has had it off and on 
since he left the Army.

The veteran's service medical records revealed that in 
February 1966, he complained of pain in the feet due to 
prolonged standing.  Physical examination of the feet was 
negative.   August 1966 he sprained his left ankle.  The 
sprain was treated with an elastic bandage.  A few days 
later, he complained of pain and numbness in his left foot.  
Fasting blood sugar (FBS) tests were ordered, and were 
considered normal.  A March 1967 separation examination 
report indicated that his feet were normal, and no 
abnormalities were noted.

At this point the Board acknowledges that the veteran claimed 
that his left foot disorder was caused at the same time he 
incurred a left leg laceration during service.   The 
veteran's left leg laceration is documented.  However, there 
is no indication that the veteran's left foot was injured at 
the same time.  Moreover, the service medical records show 
normal feet on separation, while the left leg laceration was 
noted, this does not support the veteran's allegations.

An April 1997 medical treatment record from the Arkansas 
Department of Corrections, noted the presence of a bony 
prominence on the veteran's left foot.  During an April 1998 
VA examination the veteran reported a history of a mass which 
had developed over the lateral aspect of his left foot.  He 
noted that the mass had been there for many, many years.  
Examination revealed a small, soft, fluid filled mass at the 
base of the fifth metatarsal.  The impression was ganglion 
cyst.  Neurological evaluation revealed left sural 
neuropathy.  The examiner commented that the nerve function 
was purely sensory causing numbness along the lateral aspect 
of the left foot, but did not produce any motor deficit.  A 
surgical consultation was obtained in a May 1998 report and 
it indicated that the mass was treated by aspiration.

Analysis

Essentially, the record shows that the veteran was treated 
during service for pain and numbness in his left foot which 
apparently resolved.  No complaints or findings of a left 
foot disorder were noted at service discharge.  The earliest 
indication in the record of a left foot complaint is dated in 
April 1997, 30 years after separation from service.  The 
evidence presented does not demonstrate continuity of left 
foot complaints or symptomatology since service or show that 
a left foot disorder is etiologically linked to the 
complaints noted in military service.  

The Board does not doubt the sincerity of the veteran's 
beliefs that he does, in fact, suffer from a left foot 
disorder as a result of military service.  However, as a 
layman without the appropriate medical training and 
expertise, he simply is not competent to provide a probative 
opinion on a medical matter, to include the diagnosis of a 
specific disability or opinion as to the origins of a 
specific disability.  See Bostain, 11 Vet. App. 124, 127 
(1998), citing Espiritu, 2 Vet. App. 492 (1992).  See also 
Routen, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge"). 

Under these circumstances, the claim for service connection 
for a left foot disorder, must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the competent 
evidence simply does not support the claim, that doctrine is 
inapplicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).


3.  Service Connection for a Low Back Disorder

Factual Background

Service medical records revealed that the veteran was treated 
on several occasions for complaints of low back pain.  In May 
1966, the veteran presented with complaints of low back pain.  
An X-ray study of the lumbosacral spine was performed and no 
abnormalities were noted.  Low back strain was diagnosed.  In 
June 1966, he continued to complain of low back pain.  Back 
exercises were prescribed.  A July 1966 follow-up note 
indicated that the veteran was experiencing difficulty as a 
result of a reinjury of the back.  He was to continue with 
physical therapy.  On a March 1967 separation examination 
report, the veteran's spine was clinically evaluated as 
normal and in a March 1967 report of medical history, he 
specifically denied a history of recurrent back pain.

A January 1998 magnetic resonance imaging (MRI) examination 
report revealed that the veteran had moderate to severe 
degenerative disc disease changes at L2-L3 and L5-S1 levels 
and posterior spur formation and disc bulging at L5-S1.  

A December 1998 treatment record from the Arkansas Department 
of Corrections noted a diagnosis of lumbar disc disease with 
herniated nucleus pulposus and radiculopathy.

March 1999 and June 2001 private medical statements from 
A.F.K., M.D., indicated that the veteran's low back pain had 
worsened and he suffered from leg pain and numbness as well 
as a tingling sensation in the bottom of his foot.  Dr. K. 
noted that the veteran tried conservative therapy with no 
significant improvement.  A June 2001 private MRI of the 
lumbar spine showed persistence of the herniated L5-S1 disc.    

An October 1997 and a May 2000 prison medical treatment 
record included a history that related the veteran's low back 
pain to his military service. 

Prison treatment records dated from August 1999 to September 
1999 revealed a continuous diagnosis of chronic back pain.

A May 2000 treatment record from the Arkansas Department of 
Corrections indicated that due to the veteran's current back 
disorder he was on the chronic care list and was seen every 
three months.  The doctor noted that the veteran's back 
disorder began a long time ago and found that it was possible 
that the disorder began in service and over the years 
increased in severity.  The doctor indicated that surgery was 
an option to relieve the veteran's pain but even with surgery 
the veteran's mobility would be limited and his ability to 
work on certain jobs would be minimal.  

August 2002 and October 2002 CT scans of the veteran's lumbar 
spine noted lumbar pathology, including stenosis and severe 
degenerative joint disease .

A private operative report dated November 2002, indicated a 
preoperative diagnosis of L5-S1 herniated nucleus pulposus.  
The veteran underwent an L5-S1 microdiscectomy, an L5-S1 
hemilaminotomy and an S1 foramenotomy.

Analysis

The Board observes that the veteran's service medical records 
contain evidence of complaints of low back pain.  No 
complaints or findings of low back pain were noted at service 
discharge and in a March 1967 report of medical history, the 
veteran specifically denied a history of recurrent back pain.  
The earliest indication in the record of low back pain is not 
dated until January 1998, about 31 years after separation 
from service.  The evidence presented does not demonstrate 
continuity of low back pain complaints or symptomatology 
since service.  

Although some prison treatment records appear to suggest a 
nexus between the veteran's military service and his current 
back disorder, the Board notes that these statements are 
clearly based on the history provided by the veteran.  A mere 
recitation of the veteran's self-reported lay history does 
not constitute competent medical evidence of diagnosis or 
causality.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999); 
LeShore v. Brown, 8 Vet. App. 406 (1995).  As such these 
medical statements have no probative value in connecting any 
current low back disorder to service.  Id. 

The Board does not doubt the sincerity of the veteran's 
beliefs that he does, in fact, suffer from a low back 
disorder as a result of military service.  However, as a 
layman without the appropriate medical training and 
expertise, he simply is not competent to provide a probative 
opinion on a medical matter, to include the diagnosis of a 
specific disability or opinion as to the origins of a 
specific disability.  See Bostain, 11 Vet. App. 124, 127 
(1998), citing Espiritu, 2 Vet. App. 492 (1992).  See also 
Routen, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge"). 

Under these circumstances, the claim for service connection 
for a low back disorder, must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the competent 
evidence simply does not support the claim, that doctrine is 
inapplicable.  See 38 U.S.C.A. § 5107(b) ; Gilbert, 1 Vet. 
App. 49, 53-56 (1990).

4.  Increased Rating

Law and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4 (2004).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4 (2004).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2004).  Any reasonable doubt regarding the 
degree of disability is resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2004).  
 
The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

When the requirements for a compensable rating under a 
diagnostic code are not shown, a 0 percent rating is 
assigned.  38 C.F.R. § 4.31.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994)

Prior to August 30, 2002, an assignment of a 10 percent 
evaluation is in order when a superficial scar is tender and 
painful on objective demonstration, or poorly nourished, with 
repeated ulceration.  38 C.F.R. § 4.118, Diagnostic Codes 
7803- 7804 (2000).  Scars may also be evaluated based on the 
limitation of function of the part affected. Diagnostic Code 
7805 (2000).

Effective August 30, 2002, the rating criteria for evaluating 
scars was revised as follows:

Scars, other than head, face, or neck, that are deep or that 
cause limited motion and involve an area or areas exceeding 6 
square inches (39 sq. cm.), are assigned a 10 percent rating. 
	Note (1): Scars in widely separated areas, as on two or 
more extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with §4.25 of this part.
	Note (2): A deep scar is one associated with underlying 
soft tissue damage.  
38 C.F.R. § 4.118, Diagnostic Code 7801 (effective August 30, 
2002).

Scars, other than head, face, or neck, that are superficial 
and that do not cause limited motion and involve an area or 
areas of 144 square inches (929 sq. cm.) or greater, merit a 
10 percent rating.
	Note (1): Scars in widely separated areas, as on two or 
more extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with §4.25 of this part.
	Note (2): A superficial scar is one not associated with 
underlying soft tissue damage.
38 C.F.R. § 4.118, Diagnostic Code 7801 (effective August 30, 
2002).

A superficial, unstable scar warrants a 10 percent rating.
	Note (1): An unstable scar is one where, for any reason, 
there is frequent loss of covering of skin over the scar.
	Note (2): A superficial scar is one not associated with 
underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic 
Code 7803 (effective August 30, 2002).

A superficial scar that is painful on examination, merits a 
10 percent rating.
	Note (1): A superficial scar is one not associated with 
underlying soft tissue damage.
	Note (2): In this case, a 10-percent evaluation will be 
assigned for a scar on the tip of a finger or toe even though 
amputation of the part would not warrant a compensable 
evaluation.  38 C.F.R. § 4.118, Diagnostic Code 7804 
(effective August 30, 2002).

In addition, an evaluation of 10 percent is warranted by 
limitation of flexion of the leg to 45 degrees or limitation 
of extension of the leg to 10 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5260 and 5261 (2004).  Slight recurrent 
subluxation or lateral instability of a knee warrants a 10 
percent evaluation.  Diagnostic Code 5257 (2004).  Impairment 
of the tibia and fibula consisting of malunion with slight 
knee or ankle disability warrants a 20 percent evaluation.  
Diagnostic Code 5262 (2004).

In addition, disability of the musculoskeletal system is 
primarily the inability, due to damage or infection in the 
parts of the system, to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance.  It is essential that the 
examination on which ratings are based adequately portrays 
the anatomical damage, and the functional loss, with respect 
to all these elements.  The functional loss may be due to 
absence of part, or all, of the necessary bones, joints and 
muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part which becomes painful on use must be regarded as 
seriously disabled.  38 C.F.R. §§ 4.40, 4.45 (2000).  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

Factual Background

The RO originally granted the veteran's claim of entitlement 
to service connection for residuals of a left leg laceration 
in an October 1968 rating decision, based on findings at 
separation that the veteran had a scar on the left anterior 
curual region.  Pursuant to VA's Schedule for Rating 
Disabilities, 38 C.F.R. § 4.118 (1999) (Schedule), the RO 
ascertained the severity of the veteran's scar on the left 
leg by application of the criteria set forth in Diagnostic 
Code 7805 and assigned a noncompensable rating.  

While the veteran's appeal of the rating for his skin 
disorder was pending, VA revised the regulations and rating 
schedule for the evaluation of skin disorders, effective 
August 30, 2002.  Both the old and revised criteria are 
stated above.  

When a new statute is enacted or a new regulation is issued 
while a claim is pending before VA, VA must first determine 
whether the statute or regulation identifies the types of 
claims to which it applies.  If the statute or regulation is 
silent, VA must determine whether applying the new provision 
to claims that were pending when it took effect would produce 
genuinely retroactive effects.  If applying the new provision 
would produce such retroactive effects, VA ordinarily should 
not apply the new provision to the claim.  If applying the 
new provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  VAOPGCPREC   7-
2003.

Accordingly, the Board has the duty to adjudicate the 
veteran's claims under the old regulation for any period 
prior to the effective date of the new diagnostic codes, as 
well as under the new diagnostic code for the period 
beginning on the effective date of the new provisions.  
Wanner v. Principi, 17 Vet. App. 4, 9 (2003).  Inasmuch as 
the veteran has been provided with both the old and the 
revised regulations, and the RO has rated the disability 
under both regulations, the Board may proceed in making a 
determination.

The veteran's service medical records reveal that he suffered 
a laceration to his left leg.  Apparently there was no 
functional impairment from this injury and the March 1967 
separation examination noted only a scar on the left leg.  

Subsequently the veteran had vague complaints of his left leg 
bothering him.  August 1993 medical records from the Arkansas 
Department of Corrections are indicative of these complaints.  
These records note "my left leg bothering me for about 2 
years.  I have been shot in the leg.  2 old bullet scar n 
left leg below [knee] and scar (bullet?) left foot."  At this 
point the Board must make some observations.  The claims file 
is filled with similar medical records in which the veteran 
reports his medical history of being shot in the left leg; 
often these accounts refer to combat in Vietnam.  He has also 
made similar assertions with respect to injuries unrelated to 
the current claim.  For example he has indicated that he was 
shot in the neck and shoulder area during service.  A review 
of the veteran's service medical records does not reveal any 
of this history to be true.  The reports of the laceration of 
his left leg indicate a more mundane injury.  There is 
absolutely no evidence of record that indicates that the 
veteran served in Vietnam.  There is no medical evidence to 
confirm any allegations of gunshot wounds during service.  
The reports of medical history that he makes on post-service 
medical treatment records are questionable and unsupported by 
the evidence of record.

During an April 1998 VA examination the veteran reported a 
history of injuring his left leg during service when it was 
struck by a trailer hitch.  He complained of pain in his left 
leg.  Physical examination revealed a broad superficial scar 
over the frontal aspect of the left tibia.  The tissues were 
mobile to the scar and it measured approximately 2 x 2 
inches.  The veteran reported decreased sensation of the left 
leg from the knee to the lateral border of the left foot.   
However, the examining physician indicated that he felt that 
the sensory changes described by the veteran did not 
correspond to an area that would be produced by the abrasion.  
The diagnosis was healed remote abrasion and the veteran was 
sent for neurologic examination.  Neurology examination 
revealed no weakness of the lower extremities.  There was 
some minimally decreased pinprick sensation along the lateral 
aspect of the left foot.  Otherwise, the examination was 
normal with no abnormality of pain, touch, or reflexes of the 
left leg.  The examining physician noted the numbness of the 
left foot but also indicated that it was sensory in nature 
and did not result in any motor deficit or neurological 
functional deficit.  The Board notes that no nerve conduction 
studies were conducted.  Rather, the diagnosis was made by 
pinprick.  While this is an accepted form of basic neurologic 
examination, it does rely on accurate reporting by the 
patient.  In this case the Board notes that the veteran has 
provided differing and inaccurate medical history of in-
service injuries to medical professionals over a long period 
of time.  As such, any reported symptoms by the veteran are 
deemed to be of questionable probative value when viewed in 
light of this history.

In May 2004, the veteran was afforded an examination at the 
Arkansas Department of Corrections, where he was 
incarcerated.  Examination of the scar on the veteran's left 
leg revealed a scar measuring 17/8 inch by 3/4 inch.  Less than 
1 percent of the total body surface was involved and the scar 
was neither elevated not depressed.  There was no effect on 
the underlying tissue.  The scar was located over the 
anterior tibia and was freely mobile, and slid back and forth 
with the surrounding skin.  The scar was moderately 
hyperpigmented with a hypopigmented central area measuring 
approximately 1/8 inch by 3/4 inch.  The scar was smooth at 
palpitation.  Two photographs of the veteran's leg were 
submitted along with the examination report.

Analysis

Under the criteria in effect prior to August 30, 2002, a 
compensable rating is not warranted, as the evidence does not 
show that the veteran has a superficial scar, which is poorly 
nourished with repeated ulceration, or tender or painful on 
objective demonstration.  Furthermore, there was no evidence 
of functional impairment.  38 C.F.R. § 4.118, Diagnostic 
Codes 7803, 7804, 7805 (2002).  

Under the new criteria, the scar on the veteran's leg is not 
shown to be unstable, painful, or to cause limited motion, 
nor is it shown to cover an area or areas exceeding six 
square inches (39 square centimeters) such as to warrant a 10 
percent rating under Diagnostic Code 7801, 7803, 7804, 7805.  
38 C.F.R. § 4.118, Diagnostic Code 7801 (effective Aug. 30, 
2002).  Because the scar on the veteran's leg does not cover 
an area or areas exceeding 39 square centimeters, it follows 
that a compensable evaluation under Diagnostic Code 7802 is 
not for application, as an area or areas exceeding 929 square 
centimeters must be shown.  38 C.F.R. § 4.118, Diagnostic 
Code 7802.  
 
There is no other alternative diagnostic code under 38 C.F.R. 
§ 4.118 that could apply to the veteran's scar.  See Butts v. 
Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's 
choice of diagnostic code should be upheld so long as it is 
supported by explanation and evidence).

Considering all the evidence, the Board finds that the 
symptomatology referable to the veteran's skin disorder does 
not more nearly approximate the criteria for a compensable 
rating under either the old or new criteria.  38 C.F.R. 
§ 4.25, 4.118 (2002 and 2004).  

The Board has taken into account the veteran's assertions 
however, he is not competent to provide an opinion requiring 
medical knowledge, such as a diagnosis or etiology of a 
current disability.  Espiritu, 2 Vet. App. 492 (1992).  
Therefore, the contentions of the veteran are not probative 
evidence that the veteran's current disability is manifested 
in disability that approximates a compensable rating.

The assignment of an extra-schedular rating was also 
considered in this case under 38 C.F.R. § 3.321(b)(1); 
however, the record contains no objective evidence that the 
veteran's skin disorder has resulted in marked interference 
with earning capacity or employment beyond that interference 
contemplated by the assigned evaluation, or has necessitated 
frequent periods of hospitalization.  There is no medical 
evidence that the veteran has been hospitalized for treatment 
of his skin disorder.  Accordingly, the Board finds that the 
impairment resulting from the veteran's skin disorder is 
appropriately compensated by the currently assigned schedular 
rating.

Under these circumstances, the claim for an increased rating 
must be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim, that doctrine is not applicable 
in the instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 
Vet. App. 49, 55-57 (1990).



ORDER

Entitlement to service connection for nicotine dependence is 
denied.

Entitlement to service connection for a lung disorder, 
including emphysema, claimed as due to nicotine dependence, 
is denied.

Entitlement to service connection for a left foot disorder is 
denied.

Entitlement to service connection for a low back disorder is 
denied.

Entitlement to a compensable evaluation for the residuals of 
a left leg laceration is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


